Citation Nr: 1225144	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  05-13 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a skin condition, to include as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a skin condition. 

In September 2009 and February 2011, the Board remanded the Veteran's claim of service connection for a skin condition for further examination.  This development has now been completed, and appellate review may proceed on this matter.

Additionally, the Board notes that the issue of service connection for a respiratory condition was previously before the Board.  In September 2011, the Appeals Management Center (AMC) granted the Veteran's claim of service connection for a respiratory disorder.  As the full benefit sought on appeal has been granted, this issue is no longer before the Board and will not be addressed. 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with actinic keratosis on the right lower forearm, and the dorsum of the right and left hands; multiple seborrheic keratosis on his back and on his right calf; and, several lesions on his head and medial side of his left foot.  

2.  The undisputed medical opinion of record demonstrates that the actinic keratosis on the right lower forearm the right and left hands and the multiple seborrheic keratosis on his back and on his right calf are not likely related to service, to include as due to herbicide exposure.  

3.  The undisputed medical opinion of record demonstrates the several lesions on the Veteran's head and left foot are as likely as not related to herbicide exposure in service.


CONCLUSION OF LAW

With resolution of the doubt in favor of the Veteran, lesions on the Veteran's head and medial side of his left foot are due to or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who had active service in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116.  Generally, the presumption of herbicide exposure does not apply to Vietnam-era Veterans unless they served within the land borders of Vietnam during the prescribed period.  Haas v. Peake, 525 F.3d 1168, 1172 (Fed. Cir. 2008) (holding that Veterans who served on ships off the coast of Vietnam but who never set foot within the land borders of Vietnam are not entitled to the presumption of herbicide exposure).

Similarly, certain diseases are presumed by law to have been caused or aggravated by herbicide exposure.  38 U.S.C.A. § 1116; see also 38 C.F.R. §§ 3.307, 3.309.  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran-claimant is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran asserts that his skin condition is related to his active service.  Specifically, the Veteran contends that his skin condition is due to Agent Orange exposure while serving in Vietnam.  

The Veteran's DD-214 documents the Veteran's service in Vietnam for the time period of August 7, 1968 to March 19, 1970.   Because the Veteran had active service in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, he will be presumed to have been exposed to an herbicide agent during that service.  38 U.S.C.A. § 1116.  

The Veteran's February 1968 enlistment and May 1971 separation examinations are void of any skin conditions.  Additionally, the Veteran's service treatment records did not reveal any diagnosis of any skin conditions.  However, the April 1969 service treatment record noted that the Veteran was treated for sunburn on his back and feet.   

The Veteran's VA treatment records documented treatment for skin conditions.  VA treatment records document diagnoses of actinic keratosis, seborrheic dermatitis, rosacea, and seborrheic keratosis.  It was noted that seborrheic keratosis was not Agent Orange related skin lesions, and actinic keratosis was due to sun exposure.  Additionally, the Veteran's private treatment records show additional treatment for his skin conditions.  A March 1996 record shows that a biopsy of a suspicious papule on the right cheek was taken.  Additionally, an August 2001 record noted a skin biopsy with hyperkeratotic seborrheic keratosis.  Another biopsy was performed in April 2003, which showed pigmented irritated seborrheic keratosis.

Additionally, on the July 2005 Substantive Appeal, the Veteran reported that he was treated for a severe sunburn while serving in Vietnam.  Furthermore, he noted that the tower that he was stationed on as a lookout was sprayed with herbicides, and that the weeds and grass at the base of the tower were brown.  

The Veteran was afforded a VA examination in March 2011 to determine the etiology of his skin condition.  Upon examination, the examiner noted that the Veteran had lesions in the following areas: The Veteran had what looked to be actinic keratosis, non-military service connected, on the right lower forearm, and the dorsum of the right and left hands.  The Veteran also had lesions that were red and scaly on both left and right hands.  Furthermore, the Veteran had multiple seborrheic keratoses on his back and on his right calf.  The Veteran had several lesions on his head, which were itchy and scaly.  Additionally, the Veteran had a lesion on the medial side of his left foot.  The examiner stated that the etiology of the bumps on the head and the 3 cm lesion on the left foot were not known.  However, the examiner stated that they did not look like actinic keratosis or seborrheic keratosis.  The examiner concluded that the Veteran had multiple actinic keratosis or seborrheic keratosis.  Again, the examiner noted that the Veteran had a lesion on the left foot and several lesions on his scalp which the etiology he could not determine.  Lastly, the examiner stated that there was a greater than 50 percent probably that those two lesions, on his scalp and the left foot, could be related to his exposure to Agent Orange in the military.

The RO requested an addendum to the March 2011 VA examiner's opinion.  In October 2011, the examiner stated that according to the VA, seborrheic keratosis and actinic keratosis were not skin diseases that were due to Agent Orange exposure.  Thus, the two diagnoses that he made for the Veteran were greater than 50 percent probability not due to Agent Orange exposure in the military.  

Although the Veteran's diagnosed skin conditions are not presumptive diseases for service connection listed in 38 C.F.R. § 3.309(e), the Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

After a careful review of the evidence, the Board finds that the Veteran's service private treatment records, VA treatment records, pertinent lay evidence, and, in particular, the positive nexus opinions provided by the March 2011 VA examiner, demonstrate that the lesions of the head and left foot are related to his period of military service, to include Agent Orange exposure.  The Board notes in that regard that a claimant is entitled to service connection where he or she submits supportable competent evidence of in-service nexus that is not rebutted by other medical opinion of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).

Additionally, the Board notes that skin lesions, and the symptomatology thereof, are the type of conditions subject to lay observation.  The Board also wishes to note the holding of Jandreau vs. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here with Veteran's private and VA treating physicians.  See also Davidson v. Shinseki, 2009-7075 (Fed. Cir. Sep. 14, 2009).  Further, the Board is of the opinion that this case law is of particular significance in a case, such as this, where the Veteran indicated the presence of in-service herbicide exposure, reported continuity of symptomatology, the positive VA opinion linking his current skin condition of the head and left foot to in-service exposure to Agent Orange, and nothing in the record explicitly refutes the Veteran's account of his medical history regarding this disability.  Specifically, the March 2011 examiner expressed that there was a greater than 50 percent probably that those two lesions, on his scalp and the left foot, could be related to his exposure to Agent Orange in the military.

In regard to the Veteran's other observed skin disorders (actinic keratosis on the right lower forearm, and the dorsum of the right and left hands; multiple seborrheic keratosis on his back and on his right calf), competent and uncontroverted medical opinion in the form of the VA examination report states these disorders are not likely due to service, to include herbicide exposure.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's claim of service connection for a skin condition.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for lesions of the head and left foot is warranted. 


ORDER

Service connection for a skin condition, defined as lesions of the head and left foot, is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


